447 F.2d 1406
Anthony SALVAGGIO, Plaintiff-Appellant,v.The Honorable John P. COTTER et al., Defendant-Appellees.
No. 108.
Docket 71-1480.
United States Court of Appeals, Second Circuit.
Argued September 27, 1971.
Decided September 27, 1971.

Appeal from the United States District Court for the District of Connecticut, T. Emmet Clarie, Judge.
Howard T. Owens, Jr., Bridgeport, Conn., for appellant.
Robert L. Hirtle, Jr., Asst. Atty. Gen., Hartford, Conn. (Robert K. Killian, Atty. Gen., Hartford, Conn., on the brief), for appellees.
Joseph D. Harbaugh, West Hartford, for appellee Evans.
Before LUMBARD, MANSFIELD and OAKES, Circuit Judges.
PER CURIAM:


1
We affirm in open court on the opinion of Judge Clarie, 324 F. Supp. 681 (D. Conn.1971), except that Judge Oakes limits his concurrence to non-constitutional grounds.